DETAILED ACTION
1.	Claims 1 and 4-6 of U.S. Application 17/401952 filed on August 13, 2021 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on August 13, 2021 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
4.	Claims 1 and 5 are objected to because of the following informalities:  
Claim 1, line 3, “the metal wire” should be -- the conductive metal wire --.
Claim 1, line 14, “the metal wire” should be -- the conductive metal wire --.
Claim 1, line 18, “a second switch” should be -- the second switch --.
Claim 1, line 21, “a third switch” should be -- the third switch --.
Claim 1, line 25, “the metal sphere” should be -- the conductive metal sphere --.
Claim 5, line 25, “the cylindrical metallic sheet” should be – the cylindrical conductive metal sheet --.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the thin metal wire" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The examiner will interpret as -- the conductive metal wire --.
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/401998 (‘998) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding instant Claim 1, claim 1 of Application No. ‘998 recites a static electrostatic generator (line 1), comprising: 
a conductive metal wire made of copper having a first and a second end (line 2); 
a cylindrical conductive metal sheet coaxial with the metal wire, the cylindrical conductive metal sheet having a first end and a second end, an interior surface and an exterior surface (lines 3-5); 
a conductive metal sphere made of aluminum surrounding the conductive metal wire and the cylindrical conductive metal sheet, the conductive metal sphere having an interior surface and an exterior surface, wherein the interior surface of the conductive metal sphere is evenly spaced from the exterior surface of the cylindrical conductive metal sheet, wherein the conductive metal sphere is patterned with blocks of copper (lines 7-11); 
a first switch, a second switch and a third switch, each switch having a first side and a second side (lines 12-13); 
a battery having a first electrode and a second electrode, wherein the first electrode is connected to the first end of the metal wire and the second electrode is attached to the first side of the first switch (lines 14-16); 
wherein the second side of the first switch is connected to the first end of the cylindrical conductive metal sheet (lines 17-18); 
a second switch having its first end connected to the second end of the conductive metal wire and its second end connected to the second end of the cylindrical conductive metal sheet (lines 19-21); 
a third switch having its first end connected to the cylindrical conductive metal sheet and its second end connected to the interior surface of the conductive metal sphere (lines 22-23); and 3Docket No. 538689US Preliminary Amendment 
a controller connected to each of the switches and having timing circuitry configured to operate the switches at specified times in order to generate static electrostatic charges on the surface of the metal sphere (lines 24-26).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding instant Claim 6, claim 6 of Application No. ‘998 recites the static electrostatic generator of claim 1, wherein the switches are selected from the group consisting of transistors, electrically actuated switches, or electrically actuated mechanical switches (lines 1-3).
Allowable Subject Matter
9.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Douglas (U.S. Patent No. 5584938) teaches an electrostatic decontamination method and decontamination device is disclosed for decontaminating the surface of a semiconductor substrate. The decontamination device includes particle ionizing device  that charges contaminating particles on the surface of semiconductor substrate thereby creating ionized particles. Decontamination device also includes substrate biasing device for creating a charge accumulation layer at the top of semiconductor substrate  so that the charge accumulation layer has the same charge sign as the ionized particles. In addition, the invention analytically characterizes particles using contaminating particle isolator which contains a particle ionizing device that charges contaminating particles on the surface of semiconductor substrate thereby creating ionized particles. Contaminating particle isolator includes substrate biasing device  operable to create charge accumulation layer at the top of semiconductor substrate so that the charge accumulation layer has the same charge sign as the ionized particles. Contaminating particle isolator also includes particle collector that collects the ionized particles. This permits characterizing the particles to determine their chemical composition.
	Kazi (U.S. Patent No. 5578280) teaches an ozone generator device for the production of high concentrations of ozone by way of a design that permits a process environment that is consonant with the optimum values of hardware and operating variables that thermodynamically favor the production of ozone. The device is characterized by a small corona chamber resulting in a low oxygen retention time, a thermally conductive ducted core permitting circulation of a coolant for cooling the feed oxygen and produced ozone, a spherical corona chamber and electrode geometry promoting a homogeneous high electric field density, operating pressures as high as 2000 psi, free expansion cooling of the oxygen at both the inlet and outlet ports of the device, and the selection of an electrode that ensures the production and maintenance of a homogeneous corona. Also disclosed is a closed-loop ozone generator system wherein unused feed oxygen is recovered and recycled for further processing by the system. Uses of the ozone generator device of this invention is more diverse than uses described in the background by virtue of the increased ozone production of the device over the background art, and includes remediation of biofoulants, biocontaminants, chlorine, chloramines and organic contaminants from drinking and process water, and the removal of sulfur dioxide and nitrogen dioxide from flue gases.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834